[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 00-1498

                        UNITED STATES,

                          Appellee,

                              v.

                 ALBERTO D. SANCHEZ-ALVAREZ,
                  a/k/a SEALED DEFENDANT 25,
                        a/k/a GILBERTO,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

        [Hon. Héctor M. Laffitte, U.S. District Judge]


                            Before

                     Boudin, Chief Judge,
               Campbell, Senior Circuit Judge,
                  and Lipez, Circuit Judge.


     Rafael Gonzalez Velez on brief for appellant.
     Guillermo Gil, United States Attorney, Jorge E. Vega-
Pacheco, Assistant United States Attorney, and Thomas F.
Klumper, Assistant United States Attorney, on brief for
appellee.
                             November 20, 2001




             Per Curiam. Alberto D. Sanchez-Alvarez appeals from

the   five-year       mandatory    minimum     sentence   he   received

following his guilty plea to one count of possession with

intent to distribute heroin.           He claims that the district

court erred in denying him the benefit of the safety valve

provision of the United States Sentencing Guidelines. See

U.S.S.G. §§ 5C1.2 and 2D1.1(b)(6).             Specifically, Alberto

Sanchez challenges the sentencing court’s finding that he

failed   to    meet    the    safety   valve    requirement    that    he

truthfully provide the government with all information and

evidence he has concerning the offense. U.S.S.G. § 5C1.2.

The sentencing court found that Alberto Sanchez had not been

candid in his debriefing interview with U.S. Customs agents

and   that    his    testimony    at   the   sentencing   hearing     was

untruthful.

             “We review for clear error the factual findings

underlying     the    district    court’s    determination     that   the

safety valve was unavailable.” United States v. Woods, 210

F.3d 70, 76 (1st Cir. 2000). The record indicates that

following an evidentiary hearing at which defense counsel

cross-examined the government’s two witnesses and argued
vigorously in favor of the application of the safety valve

provision, the district court, after carefully considering

all the evidence, determined that the provision did not

apply because Alberto Sanchez had not been truthful.            That

finding is amply supported by the record evidence.          Under

these circumstances, the sentencing court did not err in

denying Alberto Sanchez the benefit of the safety valve

provision. See United States v. White, 119 F.3d 70, 74 (1st

Cir. 1997).

             Alberto Sanchez objects that the district court

should not have permitted U.S. Customs Agent Richard Roark

to testify at the sentencing hearing about the meaning of

encoded language used in a recorded telephone conversation

between Alberto Sanchez and a co-defendant because Agent

Roark was not qualified as an expert. Appellant’s reliance

upon Fed.R.Evid. 702 is misplaced.         “The Federal Rules of

Evidence do not pertain during the sentencing phase of a

criminal trial.” United States v. Robinson, 144 F.3d 104,

108 (1st Cir. 1998).    Moreover, “[e]ven in a trial setting,

we   often   have   permitted   law   enforcement   officers,   not

formally trained as ‘experts,’ to furnish opinions based on

their real-world experience.” Id.        Agent Roark’s testimony

easily satisfied the Sentencing Guidelines’ requirement that



                                -3-
it possess “sufficient indicia of reliability to support its

probable accuracy.” U.S.S.G. § 6A1.3(a).     Therefore, the

district court did not err in considering his testimony in

sentencing Alberto Sanchez.

         Alberto Sanchez’ sentence is affirmed. See Loc. R.

27(c).




                              -4-